Turney, C. J.
The judgment, in part satisfaction of which the note enjoined was given, was rendered by the Circuit Court of Davidson County on January 28, 1861, -and -affirmed by this Court on December 22, 1865, with interest at twelve and one-half per cent.
It is insisted (as the appeal and affirmance were after the passage of the Act of February 1, 1861, providing “that judgments or decrees, when affirmed in a higher Court, shall be for the judgment or decree of the inferior tribunal, and interest thereon *298at the rate of six per cent- per annum instead of twelve and one-half per cent., as now allowed by law.
“ Sec. 3. That this Act take effect from and after its passage, and that it expire by its own limitation on the first of July, 1863”) that therefore the judgment for the twelve and one-half per cent, is a nullity.
There are several answers to this position. "We give but one, which, in 'Our opinion, is conclusive. The Court which rendered the judgment is presumed to have the statutes before it, and to have construed them to award the interest.
The statute reducing interest to six per cent., purporting to have passed on January 25, 1865, really passed January 25, 1866. The Legislature convened on the first Monday in October, 1865. The several Acts immediately preceding and succeeding the Act in question bear date of January 25, 1866, leaving no doubt of mistake in the published date. "W"e will add, the first published Act of that session was passed October 20, 1865. Therefore, the Act cited can have no beai'ing on the question.
Two notes were executed to the late Jordan Stokes, one in 1875 and one in 1883. the latter being a renewal and the note in suit. In the meantime, as well as subsequent to the execution of the last note, frequent promises to pay were made, even up to a very short time before the institution of suit. The facts fully sustain the *299decree of the Chancellor, and completely repel the charges of fraud and mistake.
While it was unnecessary for the purposes of this suit, the defendant has very properly introduced leading gentlemen of the pulpit and bar, and triumphantly vindicated the reputation of his deceased father. Opposing counsel, in befitting terms, conceded all that is claimed for his good name. It is not inappropriate for us to say he deserved the reputation he bore with those who have testified as to his high character. The writer knew him socially and professionally for at least a quarter of a century, and for a number of years after had him come before him as an attorney and solicitor in this Court, and has presided with him as a member of this Bench. In every capacity and relation Mr. Stokes gave proofs of integrity and accuracy of thought, of candor and honesty of purpose, and of devotion to right and justice. He was faithful to every trust.
The proof fails to show an agreement to reduce the judgment by. the amount of the interest.
Affirmed.